Opinion issued April 25, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-01003-CV
                            ———————————
                 IN RE NEXTGEAR CAPITAL, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, NextGear Capital, Inc., has filed a petition for writ of mandamus

challenging the trial court’s order denying its motion to compel arbitration and abate

the underlying proceedings.1 We deny the petition and lift the stay of proceedings

imposed by our November 15, 2018 order.


1
      The underlying case is Alireza Delavari Maryan d/b/a Texas Financial Group v.
      NextGear Capital, Inc., US Financial Auto Credit, LLC, Melissa Webb Bryant, and
      Saeid Hashemnezad, cause number 2017-63452, pending in the 151st District Court
      of Harris County, Texas, the Honorable Mike Engelhart presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Landau.




                                        2